DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Mierzwa on May 5, 2022.
This Office action is in response to amendments filed under AFCP 2.0 on April 19, 2022, which have been entered. The claims have been found allowable, as amended below. 
The application has been amended as follows:
1.(Amended) A clamp assembly for securing a workpiece to a cutting machine
having a plurality of vertically disposed slats having a depth and a space between the plurality of slats comprising a first width, each of the plurality of slats comprising an upper edge and a lower edge, said clamp assembly comprising: a planar base comprises an upper surface and a lower surface opposite the upper surface, said planar base comprising at least one of a base length and a base width greater than the first width; an elongated extension comprising a first end coupled to the planar base and extending perpendicularly from the lower surface toward the lower edge between adjacent slats of the plurality of slats, said extension having a second width less than the first width and said elongated extension comprising a second end comprising a flange having a third width greater that the first and second width, said flange engaging lower edges of the adjacent slats of the plurality of slats, said elongated extension comprising a thickness, said base length greater than the thickness; and a clamping mechanism coupled to the upper surface of the planar base, wherein the clamping mechanism is coupled to the upper surface by means of a plurality of openings on the upper surface of the planar base, said clamping mechanism comprising a compliant stopper movable from a clamping position and an open position.
4. (Amended) A clamp assembly for securing a workpiece to a cutting machine having a plurality of vertically disposed slats having a depth and a space between the plurality of slats comprising a first width, each of the plurality of slats comprising an upper edge and a lower edge, said clamp assembly comprising: a base comprises an upper surface and a lower surface opposite the upper surface; an elongated extension comprising a first end coupled to the base and extending from the lower surface toward the lower edge between adjacent slats of the plurality of slats, said first end comprising a tab, said elongated extension having a second width less than the first width and said elongated extension comprising a second end comprising a flange having a third width greater that the first and second width, said flange engaging lower edges of the adjacent slats of the plurality of slats; and a clamping mechanism coupled to the base, said clamping mechanism comprising a compliant stopper movable from a clamping position and an open position. 

Allowable Subject Matter
Claims 1-19 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 1, [[4]] 11, and [[13]] 19, applicants arguments present in light of amendments above are found to be persuasive, in the closet art of record, Gallagher US 7926394 B1, in view of Lin US 2019/0337126, in further view of Lundrigan US 2010/0327134, does not teach, suggest, or make obvious a clamp assembly with a planar base comprising a plurality of openings on the upper and lower surface to which a toggle clamp is mount on the upper surface and an elongated extension is mount on the lower surface along with a locking pin mechanism and guides, wherein the clamping assembly is placed between a plurality of slats for clamping work pieces to a work surface.
Claims 2-10, and 12-18 are allowed as being dependent from allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOBBY LEE BUDZISZEK/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723